ORDER
PER CURIAM:
A deputy in the Division of Employment Security of the Department of Labor and Industrial Relations determined that Appellant Joan Nelson was ineligible for unemployment compensation benefits. She appealed to the Division’s Appeals Tribunal. The Appeals Tribunal scheduled a telephone hearing, but Nelson failed to participate. Following a subsequent telephone hearing, the Appeals Tribunal found that Nelson did not have good cause for ' her non-attendance at the original hearing, and dismissed her appeal. The Labor and Industrial Relations Commission affirmed the Appeals Tribunal’s decision. Nelson appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).